DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/567,065, filed on 9/11/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2021 and 1/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,924,649. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are obviously met by the Patent claims as follows:
Regarding claim 1, all limitations of this claim are met by the Patent claims 1 and 10.  It is noted that the instant limitation of “the outer fixing portion is fixedly disposes and is not displaceable with respect to the opening of the cover” is met by “the outer fixing portion contacts and is fixedly disposed with the metal cover” recited in Patent claim 1.  Since the outer fixing portion in the Patent claim 1 is fixedly disposed with the metal cover, it is not displaceable with respect to the opening of the cover by inherency (note the opening of the metal cover in the antecedent basis in Patent claim 1). 
Regarding claims 2-16, these claims are directly met by Patent claims 2-9 and 11-17, respectively. 
Application Claims
Patent Claims (US 10,924,649)
1. A photographing module, comprising: a cover comprising a top plate and a plurality of side plates, wherein the top plate has an opening, and the side plates extend from the top plate along a direction away from the opening; a base assembled with the cover to define an inner space, wherein the base has a through hole, and the through hole is 





2. The photographing module of claim 1, wherein a number of the outer fixing portion of the leaf spring is at least two.  

3. The photographing module of claim 2, wherein at least one of the outer fixing portions is connected to at least two of the auxiliary elastic portions, and each of the at least two of the auxiliary elastic portions is connected to one of the contact portions. 
 
4. The photographing module of claim 3, wherein a number of the side plates is at least four, and each of the side plates contacts at least one of the contact
portions.  


6. The photographing module of claim 5, wherein the auxiliary elastic portions and the outer fixing portions of the leaf spring do not overlap along a radial direction of an optical axis.  
7. The photographing module of claim 5, further comprising: a glue material applied between the outer fixing portions and the step- shaped structures.  
8. The photographing module of claim 7, wherein an apparent color of the glue material is opaque black.  
9. The photographing module of claim 7, wherein each of the outer fixing portions 
10. The photographing module of claim 2, wherein the width of the one of the auxiliary elastic portions is t, the width of the elastic portion is d, and the following condition is satisfied:
0.5 < t/d < 2.0
11. The photographing module of claim 1, wherein a number of the contact portions is N, and the following condition is satisfied:
4 < N < 12.
12. The photographing module of claim 11, wherein the number of the contact portions is N, and the following condition is satisfied:
6 < N < 10.
13. The photographing module of claim 9, wherein a spacing structure is located between two of the auxiliary elastic portions, and the spacing structure and the two of the auxiliary elastic portions overlap along a radial direction of an optical axis.  

15. The photographing module of claim 1, wherein the lens portion comprises a lens barrel and a plurality of plastic lens elements, the lens barrel is an integrated lens barrel, and the lens barrel is directly assembled with the leaf spring and the plastic lens elements.  

16. An electronic device, comprising: the photographing module of claim 1; and an image sensor, wherein the image sensor is disposed on an image surface of the photographing module.



portion, wherein the inner fixing portion is assembled with the lens portion, the outer fixing portion contacts and is fixedly disposed with the metal cover, and the elastic portion connects the inner fixing portion and the outer fixing portion;  wherein the leaf spring further comprises a plurality of contact 
portions and a plurality of auxiliary elastic portions, each of the auxiliary elastic portions connects the outer fixing portion and one of the contact portions, and for the leaf spring, only the contact portions thereof contact 
the side plates of the metal cover. 
10. The photographing module of claim 1, wherein a width of one of the 

following condition is satisfied: 
0.25 < t/d < 4.0

2.  The photographing module of claim 1, wherein a number of the outer fixing portion of the leaf spring is at least two. 
 
3.  The photographing module of claim 2, wherein at least one of the outer fixing portions is connected to at least two of the auxiliary elastic portions, and each of the at least two of the auxiliary elastic portions is connected to one of the contact portions. 
 
4.  The photographing module of claim 3, wherein a number of the side plates is at least four, and each of the side plates contacts at least one of the contact portions. 
 

6.  The photographing module of claim 5, wherein the auxiliary elastic portions and the outer fixing portions of the leaf spring do not overlap along a radial direction of an optical axis. 
 7.  The photographing module of claim 5, further comprising: a glue material applied between the outer fixing portions and the step-shaped structures. 
 8.  The photographing module of claim 7, wherein an apparent color of the 
glue material is opaque black. 
9.  The photographing module of claim 7, wherein each of the outer fixing portions 
11.  The photographing module of claim 10, wherein the width of the one of the auxiliary elastic portions is t, the width of the elastic portion is d, and the following condition is satisfied: 
0.5 < t/d < 2.0. 
12.  The photographing module of claim 1, wherein a number of the contact portions is N, and the following condition is satisfied: 
4 < N < 12. 
13.  The photographing module of claim 12, wherein the number of the contact portions is N, and the following condition is satisfied: 6 < N < 10. 
14.  The photographing module of claim 9, wherein a spacing structure is located between two of the auxiliary elastic portions, and the spacing structure and the two of the auxiliary elastic portions overlap along a radial direction of an optical axis. 

16.  The photographing module of claim 1, wherein the lens portion comprises a lens barrel and a plurality of plastic lens elements, the lens barrel is an integrated lens barrel, and the lens barrel is directly assembled 
with the leaf spring and the plastic lens elements. 
17.  An electronic device, comprising: the photographing module of claim 1;  
and an image sensor, wherein the image sensor is disposed on an image surface 
of the photographing module. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697